UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1)* Constellation Energy Partners LLC (Name of Issuer) Common Units representing Class B Limited Liability Company Interests (Title of Class of Securities) 21038E101 (CUSIP Number) Gregg T. Abella Investment Partners Asset Management, Inc. One Highland Avenue Metuchen, New Jersey 08840 732-205-0391 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 27, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box [ ]. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Section 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information whichwould alter disclosures provided in a prior cover page. The Information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act butshall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 21038E101 1NAME OF REPORTING PERSON Investment Partners Asset Management, Inc. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) [ ] (b) [ ] 3SEC USE ONLY 4SOURCE OF FUNDSOO 5CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [ ] 6CITIZENSHIP OR PLACE OF ORGANIZATION Investment Partners Asset Management, Inc. is organized under the laws of Delaware. 7SOLE VOTING POWER 248,423 NUMBER OF8SHARED VOTING POWER SHARES BENEFICIALLY 985,570 OWNED BY EACH9SOLE DISPOSITIVE POWER REPORTING PERSON248,423 10SHARED DISPOSITIVE POWER 985,570 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES[ ] 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.21% 14TYPE OF REPORTING PERSON IA Item 1.Security and Issuer This statement relates to the Common Units representing Class B Limited Liability Company Interests (“Common Units”) of Constellation Energy Partners LLC, which is located at 1801 Main Street, Suite 1300, Houston, Texas77002. Item 2.Identity and Background The reporting person is Investment Partners Asset Management, Inc., a corporation organized in the State of Delaware that does business as an investment adviser.Its principal office is located at One Highland Avenue, Metuchen, NJ08840.During the last five years, the reporting person (i) has not been convicted in a criminal proceeding and (ii) has not been a party to a civil proceeding described in Item 2(e) of Schedule 13D. Item 3.Source and Amount of Funds or Other Consideration The source of all funds used in making purchases was client assets. Item 4.Purpose of Transaction The purpose of the acquisition is investment.However, from time to time the reporting person intends to make recommendations to the issuer's management and/or board of managers with the goal of enhancing unitholdervalue and the income-paying capacity of the Common Units generally, through operational efficiencies, corporate finance strategies, cost containment, and corporate governance initiatives.The reporting person may also recommend strategic initiatives, such as capital structure and balance sheet restructurings or a sale, merger, acquisition, or other transaction.The reporting person seeks representation on the issuer’s board, the removal of anti-takeover mechanisms, the rescission of executives’ golden parachutes, and exploration of a near-term financing, merger, or sale of the issuer or similar transaction. The reporting person on November 27,2012, sent a further letter to the board of managers of the issuer (attached hereto as an exhibit), reiterating its request to meet with the board of managers and urging the board immediately to remove proposals 2 and 3 from its current proxy soliciting materials (regarding changing the issuer’s tax structure and related changes to the issuer’s operating agreement) because important considerations for investors have not been adequately described. Item 5.Interest in Securities of the Issuer a) The reporting person believes that the number of Common Units that are outstanding is 23,689,068 as of November 9, 2012, based on information provided in the issuer’s most recent quarterly report on Form 10-Q. As of November 27, 2012, the reporting person may have been deemed the beneficial owner of 1,233,993 Common Units, or approximately 5.21% of the total number of Common Units outstanding. b) The reporting person has sole power to vote and sole dispositive power for 248,423 Common Units, or approximately 1.05% of the total number of Common Units outstanding. The reporting person has shared voting power and shared dispositive power for 985,570 Common Units, approximately 4.16% of the total number of Common Units outstanding. c) Clients of the reporting person have made the following purchases and sales of shares of the issuer within the past 60 days.Each such transaction was effected by Investment Partners Asset Management, Inc., on behalf of its clients. Type of Transaction Date of Transaction Number of Common Units Price Per Common Unit Where and How Effected Purchase 10/17/2012 Open market Purchase 10/18/2012 Open market Purchase 10/19/2012 Open market Purchase 10/23/2012 Open market Purchase 10/26/2012 Open market Purchase 11/01/2012 Open market Purchase 11/02/2012 Open Market d)Clients of the reporting person are entitled to receive all dividends, distributions and proceeds of sale. e)Not applicable. Item 6.Contracts, Arrangements, Understandings, or Relationships with Respect to Securities of the Issuer None Item 7.Material to be Filed as Exhibits Letter to the Board of Managers of Constellation Energy Partners LLC, dated November 27, 2012. SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this Statement is true, complete and correct. Date:November 27, 2012 Investment Partners Asset Management, Inc. By: /s/Gregg T. Abella Name:Gregg T. Abella Title: Officer
